Title: To John Adams from Henry Knox, 23 February 1793
From: Knox, Henry
To: Adams, John



War Department 23d February 1793

The Secretary for the Department of War to whom were referred the petitions hereinafter enumerated, with instructions to examine the same, and report his opinion thereon.
Respectfully reports,
That from the evidence produced, it appears that Thomas Faulkner, Edward Faulkner and Simeon Chester, are refuges from the province of British Nova Scotia; & that Joseph Grein, Prisque Trepagine, Augustine Trepagine, & Gregoire Trahaus; also Mary, the widow of François des Jardins, & Margaret, the widow of François Roburtaille, are refugees from the province of Canada.
That the petitioners are persons, who from attachment to the American cause, were constrained to abandon their residencies, & probably their property in Canada, & Nova Scotia and take refuge within the United States. The object is to obtain from the United States, grants of lands, as some compensation for the losses & injuries they have sustained by their political conduct.
It appears that the resolve of Congress of the 23d. of April 1783, being in the words following, involves an obligation of a grant of lands to the Canadian Canadian refugees, to wit: "That the memorialist (Brigadier General Hazen) be informed that Congress retain a lively sense of the services the Canadian officers & men have rendered to the United States, & that they are seriously disposed to reward them for their virtuous sufferings in the cause of liberty"
"That they be farther informed, that whenever Congress can consistently make grants of land, they then will reward in this way, as far as may be consistent, the Officers, men and others refugees from Canada."
And it further appeared by the ordinance for ascertaining the mode of disposing of lands in the Northwestern Territory, passed by Congress on the Twentieth of May 1785, that Congress ordained, That "three townships Adjacent to Lake Erie, be reserved, to be hereafter disposed of by Congress, for the use of the Offices, men & others, refugees from Canada, & the refugees from Nova Scotia, who are, or may be entitled to grants of land, under resolutions of Congress, now existing, or which may hereafter be made respecting them, & for such other purposes as congress may thereafter direct"
That independent however of these resolutions, it would seem, that the principles of justice & policy unite to render the compliance with the prayer of the petitioners, and others similarly circumstanced, by granting them reasonable quantities of land But as claims of this mature may be liable to considerable abuse, it will be necessary to establish guards for the prevention thereof.
All which is humbly Submitted
H KnoxSecry of War